Title: To James Madison from Edward Carrington, 30 December 1788
From: Carrington, Edward
To: Madison, James


My Dr Sir
Richmond Decr. 30. 1788
Since I had the pleasure of addressing you last I have heard of your arrival in Virga. I think it will be best for you to give your attention principally to Culpepper & Spotsylvania for from the best information I can get, these two Counties, perhaps indeed the former alone, will determine the Election.
I am much obliged by your flattering enquiries as to the district in which I am placed—there is not a County in it, my dear Sir, except Powhatan, which is not of the most antifederal discription—upon a consultation therefore with some of the best Characters in it, it has been determined that it would be best not to Offer any federal Character at all, as such an effort must be attended with disappointment, and perhaps perpetuate division, which a contrary conduct might do away. Bland is the only declared candidate and I suppose must be elected—it was our wish to bring forward some Antifederalist who might be less bigotted in his opinions, and from whom such a conduct might have been expected, as would be natural upon that information which is yet to be derived from better opportunities than are to be had at home. With this view we made a proposition to Mr. Samuel Goode of Mecklenburg to become a Candidate, but he declines the service, and we have not another Character to bring forward for our purpose.
A pact is to be made for making Clinton the Vice President—to make the best effort within my power for counteracting so wicked a purpose, I am induced to Offer for the appointment of Elector against Pride of Amelia. Whether I shall be elected or not is yet doubtful. If you can give me any information as to the Characters most likely to unite the Votes to the Eastward it will perhaps be for the public good that you should communicate it. My determination is, to resist the attempt which is to be made, whether chosen an Elector or not, & therefore shall be in Richmond at the time of the meeting at all events. Your letters will come to hand more safely by means of the post office here than by any other. I am yr Sincerely
Ed. Carrington
